Title: To James Madison from Joseph Delaplaine, October 1816
From: Delaplaine, Joseph
To: Madison, James



Dr. Sir,
Philada. October 1816

precedes JM to Delaplaine, 22 Oct. 1816.
I have the honour to acknowledge the receipt of the Sketch of your life.  I feel obliged by your kind attention to me.  Justice shall be done to it.
I hope, dear Sir, you have received, before this, the first half volume of the Repository.  If it will not be inconvenient, I should feel proud to receive from you two Single lines of your approbation of the work.  Something like approving of the plan, Style of execution &c &c.  I Shall receive a line or two from Mr. Jefferson on the Same Subject & Shall give them with the next half volume which I am now preparing for the press, & which, among others, will contain the life & portrait of Mr. Jefferson.  Yours will appear in the third or fourth half volume.  I remain with the highest respect & esteem, your obedt. & most huml. St.

Joseph Delaplaine


P. S.  Be pleased to Shew this letter to your very excellent lady.  I take the liberty of Sending to you herewith, a pamphlet, & one, & a letter, for Mr. Todd, which I beg you to have the goodness to present to him.
I have the honour also, to Send a Small interesting volume to Mrs. Madison.

